Citation Nr: 1701762	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-44 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase rating for a left shoulder disability rated as 20 percent disabling.

2.  Entitlement to an increase rating for a left elbow disability rated as 20 percent disabling.

3.  Entitlement to an increase rating for a cervical spine disability rated as 20 percent disabling.

4.  Entitlement to an initial rating in excess of 30 percent for an adjustment disorder with mixed anxiety and depressive changes (a psychiatric disorder).

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1979 to June 1982 and from October 2006 to July 2008.  The Veteran also had a period of service with a Reserve Component.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims for increased ratings for left shoulder, left elbow, and cervical spine disabilities, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the reports from his VA examinations.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  When adjudicating these claims the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.  

As to the claim for a higher evaluation for a psychiatric disorder, the Board finds that a remand is required because the record shows that his disability may have worsened since his last VA examination in March 2014.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As to the claim for a TDIU, the Board notes that the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  The Board finds, however, that this issue must be remanded in light of the above development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-March 2010 treatment records from the San Juan VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his left shoulder, left elbow, and cervical spine disabilities as well as his psychiatric disorder since April 2009, including any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his left shoulder, left elbow, and cervical spine disabilities.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all left shoulder, left elbow, and cervical spine pathology found to be present.  

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:
(i) the examiner must test the range of motion (i.e., flexion, external rotation, internal rotation, abduction, and adduction of the left shoulder; flexion and extension of the left elbow; and forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the cervical spine) in active motion, passive motion, weight-bearing, and nonweight-bearing for the left shoulder, left elbow, and cervical spine; 

(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (i.e., flexion, external rotation, internal rotation, abduction, and adduction of the left shoulder; flexion and extension of the left elbow; and forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the cervical spine) of the Veteran's left shoulder, left elbow, and cervical spine (i.e., the extent of the Veteran's pain-free motion);

(iii) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:
(iv)  The examiner should also state whether the cervical spine disability is productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a psychiatric examination.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present due to the psychiatric disorder.  The examination report must include a complete rationale for all opinions expressed.  

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

